Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiners Amendment


1.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiners amendment was given in a telephone interview with Hopeton Walker(Reg. No. 64,808) on May 13, 2022.

Claim 1, line 10, “the object” has been changed to “the virtual object”.
Claim 14, line 9, “the object” has been changed to “the virtual object”.
Claim 15, line 11, “the object” has been changed to “the virtual object”.


Allowable Subject Matter



1.	Claims 1-4 and 6-17 are allowed.

	
The following is an examiner’s statement of reasons for allowance:  

	Claims 1, 14 and 15 are allowable over the prior art of record because none of the prior art of record teaches the combined claimed elements as set forth in the claims 1, 14 and 15

	None of the prior art of record teaches or fairly suggests that image processing method/apparatus/A non-transitory computer-readable medium a correction of brightness of the virtual object image that is generated based on the determined change in the state of the object recognized in the real space based on an interaction of the object with a virtual object based on the estimated position of the light source, and together with combination of other claimed elements as set forth in the independent claims 1, 14 and 15.  Therefore, the claims 1, 14 and 15 are over the prior art of records.

	Claim 17 is allowable over the prior art of record because none of the prior art of record teaches the combined claimed elements as set forth in the claim 6.
	None of the prior art of record teaches or fairly suggests that image processing apparatus for control display of the object image in which the surface image obtained by an estimation of a surface of the object hidden in the captured image based on a portion corresponding to an exposed surface of the object in the captured image is attached to a region of the virtual object image, wherein the region of the virtual object image is newly exposed due to the change in the state of the object, and together with combination of other claimed elements as set forth in the independent claims 17.  Therefore, the claim 17 is over the prior art of records.

Claims 2-4  and 6-13 are allowed because they are depended on independent claim 1.

Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDOLPH I. CHU whose telephone number is (571)270-1145.  The examiner can normally be reached on Monday through Thursday 7:30 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 


 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663